     Case 5:18-cv-00235-MAD-ATB Document 111 Filed 02/26/20 Page 1 of 2
                                                                                445 HAMILTON AVE, SUITE 605
                                                                                     WHITE PLAINS, NY 10601
                                                                                       Phone: (914) 298-3281
                                                                                         Fax: (845) 562-3492
                                                                                           www.fbfglaw.com


                                                              February 26, 2020

VIA ECF
Hon. Andrew T. Baxter, United States Magistrate Judge
James M. Hanley Federal Building & U.S. Courthouse
100 South Clinton Street
Syracuse, NY 13261

       Re:     Gonzales v. Agway Energy Services, LLC, Case No. 5:18-cv-00235-MAD-ATB

Dear Judge Baxter:

       My office represents Plaintiff Naomi Gonzales (“Plaintiff”) in the above-referenced

action. I write jointly with Defendant Agway Energy Services, LLC (“Defendant”) to

respectfully request extensions to the current deadlines for the parties to submit their expert

reports, to complete discovery, and to move for class certification.

       The parties’ joint request is precipitated by Defendant’s unanticipated discovery and

production of over 88,300 documents, spreadsheets, and emails on December 19, 2019 and

February 12, 2020. Due to the large volume of Defendant’s productions, Plaintiff’s discovery

vendor did not complete processing the most recent production of approximately 88,000

documents until February 21, 2020.

       On November 12, 2019, Your Honor set the following scheduling deadlines: Plaintiff is

to submit her expert disclosures by March 18, 2020; Defendant is to submit its expert disclosures

by May 1, 2020; Plaintiff is to submit its rebuttal to Defendant’s expert disclosures by May 16,

2020; discovery is to be completed by June 15, 2020; and any class certification motion is to be

filed by July 17, 2020. ECF No. 117.

       Because the recent production includes extensive data central to the parties’ forthcoming

expert analyses, the parties respectfully request that the Court provide three additional months

for Plaintiff to review and assess the new productions, an additional fifteen days for Defendant to
      Case 5:18-cv-00235-MAD-ATB Document 111 Filed 02/26/20 Page 2 of 2




submit its expert analysis, an additional six days for Plaintiff to submit her rebuttal expert report,

and corresponding extensions for all remaining deadlines. Accordingly, the parties propose a

new schedule as follows: Plaintiff is to submit her expert disclosures by June 16, 2020;

Defendant is to submit its expert disclosures by August 14, 2020; Plaintiff is to submit its

rebuttal to Defendant’s expert disclosures by September 4, 2020; discovery is to be completed by

October 5, 2020; and any class certification motion is to be filed by November 5, 2020.

       We appreciate the Court’s consideration of the parties’ request.

                                                       Respectfully submitted,

                                                       s/ Todd S. Garber
                                                       Todd S. Garber
                                                       FINKELSTEIN, BLANKINSHIP,
                                                       FREI-PEARSON & GARBER, LLP
                                                       445 Hamilton Avenue, Suite 605
                                                       White Plains, New York 10601
                                                       Tel: (914) 298-3281
                                                       tgarber@fbfglaw.com




                                                  2
